Case 3:00-cr-00048-CRS Document 169 Filed 11/13/20 Page 1 of 5 PageID #: 384




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF KENTUCKY
                                 AT LOUISVILLE



UNITED STATES OF AMERICA                                                       PLAINTIFF


vs.                                          CRIMINAL ACTION NO. 3:00-CR-48-CRS


FRANKLIN WALES                                                               DEFENDANT



                        MEMORANDUM OPINION AND ORDER




       This matter is before the Court on motion of defendant Franklin Wales, pro se, for

reconsideration of the Court’s July 27, 2020 Memorandum Opinion and Order denying his

motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). DN 167. The motion

is untimely. Further, the defendant’s motion plows no new ground. Rather, he restates reasons

for compassionate release which were already considered and addressed by the Court.

       Wales’ motion for reconsideration is untimely. A motion for reconsideration of a denial

of compassionate release under 18 U.S.C. § 3582(c) must be made no later than fourteen days

after the challenged order is entered. See United States v. Wooley, No. 16-3925, 2017 WL

3613318 (6th Cir. Feb. 28, 2017)(“A § 3582(c)(2) motion is considered a continuation of the

criminal proceedings and, accordingly, the fourteen-day period for filing a notice of appeal

applies.”); United States v. Pedraza, No. 5:15-101-DCR, 2020 WL 4495463 (E.D.Ky. Aug. 4,
Case 3:00-cr-00048-CRS Document 169 Filed 11/13/20 Page 2 of 5 PageID #: 385




2020)(same, citing Wooley; reconsideration of denial of compassionate release under §

3582(c)(1)(A)).

       The Court entered a Memorandum Opinion and Order denying Wales’ motion for

compassionate release on July 27, 2020. DN 162. The docket sheet reflects that a copy of the

Court’s decision was mailed to Wales, but was returned as undeliverable on August 18, 2020.

After verifying Wales’ address at FCI Elkton, the copy was sent to Wales again on August 21,

2020. On September 8, 2020, Wales filed a “Motion to take Judicial Notice,” DN 165, a filing

unrelated to his motion for compassionate release.           Wales did not file a motion for

reconsideration of the denial of compassionate release until over thirty days after the Court

denied the “Judicial Notice” motion.      The Court denied the “Judicial Notice” motion on

September 25, 2020 and Wales filed the motion for reconsideration of the Court’s denial of

compassionate release on October 26, 2020. DNs 166 and 167, respectively.

       The Court cannot fault the defendant for failing to strictly meet the fourteen-day deadline

for filing a reconsideration motion, as he did not receive a copy of the Memorandum Opinion

and Order in a timely fashion. However, Wales waited three months, despite the fact that a copy

was re-mailed to him on August 21st.            Wales successfully filed an unrelated motion on

September 8th. The motion to reconsider was filed well beyond the applicable time period

without excuse, even affording him consideration for the mailing delay. The Court finds Wales’

motion untimely.

       Wales argued previously for compassionate release due to his fear of contracting

COVID-19 at FCI Elkton. The Court thoroughly and carefully articulated the reasons for denial

of Wales’ motion, noting, in part, that Wales

       expresses his fear that if he contracts COVID-19 he might not survive it. He
       urges that “COVID-19 is “extraordinary and compelling” because “COVID-19 is

                                                  2
Case 3:00-cr-00048-CRS Document 169 Filed 11/13/20 Page 3 of 5 PageID #: 386




       an unprecedented and rapidly-expanding global health emergency that presents a
       serious risk to vulnerable prisoners.” DN 157, p. 8. This is the sole ground for the
       assertion of “extraordinary and compelling” circumstances warranting relief.
       Wales also appears to assert that he is medically vulnerable, although he does not
       identify any medical conditions which he himself has that, alone or in
       combination with potential COVID-19 infection, qualifies him for compassionate
       release. DN 157, p. 14 (“While Defendant is among those with the highest risk of
       death or serious illness from COVID-19, as a Bureau of Prisons inmate, it is
       impossible for him to follow the CDC’s recommendations to protect himself from
       exposure to this highly-transmissible disease.”).

       To the extent Wales contends that his sentence should be reduced to time served
       because he is medically at high risk for complications should he contract COVID-
       19, his motion will be denied. He has not been diagnosed with a terminal illness.
       His medical records indicate only a few minor medical conditions, none of which
       are identified by the CDC as increasing his susceptibility to severe illness from
       COVID-19. By all accounts, Wales is a healthy 59-year-old man who has, to
       date, tested negative for the virus, despite the number of positive cases in the
       institution. Wales has not shown that he meets the criteria for statutory eligibility
       for compassionate release, as he is not terminally ill, or suffers from a serious
       physical or mental condition with a diminished capacity to provide self-care
       (A)(i)-(A)(iii). See, U.S.S.G. § 1B1.3(A). Thus, Wales has failed to articulate an
       extraordinary and compelling reason for compassionate release on this basis.

       Wales is not 65 years old nor has he articulated a family circumstance which
       would qualify him for consideration for compassionate release under U.S.S.G. §§
       1B1.3(B) or (C).

       To the extent he contends that the risk of contracting COVID-19 at FCI Elkton
       qualifies him for compassionate release based upon the “other reasons” category,
       the risk of COVID-19 infection does not qualify under the standards for eligibility
       set forth in the BOP Program Statement 5050.50 which provides guidance
       concerning the BOP’s application of U.S.S.G. § 1B1.3(D).


       DN 162, pp. 5-6. For these and other reasons, the Court denied Wales’ motion. DN 162.

       The motion for reconsideration reiterates Wales’ concern that he may contract COVID-

19 in prison. He contends that he has been “incarcerated in a nesting field for the COVID-19

virus [FCI Elkton] since Jan 2020 to date.” DN 167, p. 1. As of this writing, there are five

positive cases among the inmates at FCI Elkton. Further, with continuing vigilance, the BOP has


                                                3
Case 3:00-cr-00048-CRS Document 169 Filed 11/13/20 Page 4 of 5 PageID #: 387




issued revised policies to combat the spread of the virus in its facilities. See

https://www.bop.gov/.

       Wales’ argument that COVID-19 presents extraordinary and compelling reasons for his

release is groundless.      Additionally, Wales would not otherwise be a candidate for

compassionate release in any event, as release is not appropriate, considering the factors set forth

in 18 U.S.C. § 3553(a). The Court discussed these factors extensively in the July 24, 2020

opinion. DN 162, pp. 7-9.

       Wales urges that his thirty-year sentence, of which he has served twenty years, “was a

lengthy sentence,” and explains that

       The courts have stated that Mr. Wales had prior violent offenses, but in fact, the
       record shows Mr. Wales has multiple prior charges involving (“some”) degree of
       violence, including armed robbery, assault, disorderly conduct, and resisting
       arrest. However, he was not convicted of the most serious charges involving
       violence. Only one incident involving a gun. At the time of his arrest and
       conviction on the Federal charges, he was facing state charges of armed robbery.
       Apparently that case did not go forward in light of his arrest and conviction on the
       Federal charges.


       DN 167, p. 2.

       The Court has already considered Wales’ arguments concerning the § 3553(a) factors at

length and concluded, among other things, that “the nature and circumstances of Wales’ crimes

weigh against release as he poses a very real danger if released from custody.” DN 162, pp. 7-9.

The Court also found “no ground to justify any reduction in Wales’ sentence, and Wales has

articulated none, beyond his opinion that ‘[u]nder all of the circumstances in this case, the Court

should conclude that the time the Defendant has already served is sufficient to satisfy the

purpose of sentencing.’ DN 157, p. 17.” DN 162, p. 8. Wales’ current arguments do not further

his reasserted arguments for compassionate release.



                                                 4
Case 3:00-cr-00048-CRS Document 169 Filed 11/13/20 Page 5 of 5 PageID #: 388




       Therefore, motion having been made and for the reasons stated herein and the Court

being otherwise sufficiently advised, IT IS HEREBY ORDERED AND ADJUDGED that the

motion of defendant Franklin Wales for reconsideration of the Court’s denial of compassionate

release (DN 167) is DENIED.




                          November 12, 2020

IT IS SO ORDERED.




cc:    Counsel of Record
       Franklin Wales, pro se
       Inmate #07334-033
       FCI Elkton
       P.O. Box 10
       Lisbon, OH 44432




                                              5
